Lundberg Stratton, J.,
dissenting. Because I believe that the majority’s sanction is insufficient to properly address respondent’s problem, I respectfully dissent.
Respondent was convicted of trafficking in cocaine, a felony conviction. Although I acknowledge the respondent’s commitment to treatment, it may be motivated, at least in part, by his parole status and the possibility of being returned to prison. In addition, the two-year suspension with the second year stayed is too short to ensure that respondent can remain drug free. An indefinite suspension would better enable this court to monitor respondent’s progress before allowing him to apply for reinstatement.
Therefore, due to the seriousness of the respondent’s conviction and the continued need to ensure that respondent is indeed drug free, I would impose an indefinite suspension with credit for time served.
Cook, J., concurs in the foregoing dissenting opinion.